IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE:                                    : NO. 906
                                           :
 REAPPOINTMENT TO THE                      : SUPREME COURT RULES DOCKET
 PENNSYLVANIA BOARD OF LAW                 :
 EXAMINERS                                 :



                                       ORDER


      AND NOW, this 2nd day of February, 2022, Leslie A. Collins, Esquire, Bucks

County, is hereby reappointed as a member of the Pennsylvania Board of Law Examiners

for a term of three years, commencing April 1, 2022.